Dear Mr. Donovan:
We are in receipt of your request for an opinion regarding the form and procedure by which the City of St. Martinville is proposing to amend their charter. LSA-R.S. 33:1181 provides for the municipal governing body to prepare the desired amendments, have them published for three weeks in the local journal, then submit same to the governor, who shall submit them to the Attorney General for his opinion.
Our office has reviewed the documentation presented by the City of St. Martinville, and it is our opinion that the proposed amendment is consistent with the Constitution and laws of the United States and this state, including Part I of Chapter 2 of Title 33. If we can be of further assistance in this matter, please advise.
Sincerely,
                              RICHARD P. IEYOUB Attorney General
                              BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/lg